916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward POWELL, Petitioner-Appellant,v.Larry W. HUFFMAN, Attorney General of Virginia, Respondents-Appellees.
No. 89-6745.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1990.Decided Oct. 19, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (CA-87-452-R)
Edward Powell, appellant pro se.
Robert Quentin Harris, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before WIDENER, CYNTHIA HOLCOMB HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Edward Powell seeks to appeal the orders of the district court and the magistrate refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.*   Our review of the record and the opinions discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court and the magistrate.  Powell v. Huffman, CA-87-452-R (E.D.Va. July 6, 1988;  June 30, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 After several of Powell's claims were dismissed by the district court, the parties consented to a hearing conducted by a magistrate with direct appeal to the Fourth Circuit pursuant to 28 U.S.C. Sec. 636(c)(1), (3)